                                                         IT IS ORDERED

                                                         Date Entered on Docket: August 10, 2020




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO


  In Re:                                                   Case No.: 20-11272-t7
                                                           Chapter: 7
  Deidra Carol Wilson,

                        Debtor(s).



     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
   ABANDON PERSONAL PROPERTY KNOWN AS 2011 DODGE GRAND CARAVAN,
                       VIN #2D4RN3DG1BR627562

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Personal Property filed on July 9, 2020, Docket No. 12 (the "Motion") by Bridgecrest

  Credit Company, LLC ("Movant"). The Court, having reviewed the record and the Motion, and

  being otherwise sufficiently informed, FINDS:

           1.     On July 9, 2020, Movant served the Motion and a Notice of the Motion (the

  "Notice") on the case Trustee, Yvette J. Gonzales ("Trustee"), and on Debtor's counsel, Mark

  Daniel John Regazzi, by use of the Court's case management and electronic filing system for the



                                                  1
  *4752011854135001*
  Case 20-11272-t7 Doc 15 Filed 08/10/20 Entered 08/10/20 14:35:39 Page 1 of 4
transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

Debtor by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

        2.      The Motion relates to the personal property known as 2011 Dodge Grand

Caravan, VIN #2D4RN3DG1BR627562 (the "Collateral"). The Notice specified an objection

deadline of 21 days from the date of service of the Notice, to which 3 days was added under

Bankruptcy Rule 9006(f);

        3.      The Notice was sufficient in form and content;

        4.      The objection deadline expired on August 2, 2020;

        5.      As of August 5, 2020, neither Debtor nor Trustee, nor any other party in interest,

filed an objection to the Motion;

        6.      The Motion is well taken and should be granted as provided herein; and

        7.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on August 5, 2020, Dyane Martinez of Weinstein

& Riley, P.S. searched the data banks of the Department of Defense Manpower Data Center

("DMDC") and found that DMDC does not possess any information indicating that Deidra Carol

Wilson is currently on active military duty of the United States.

        IT IS THEREFORE ORDERED:

        1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Collateral, of any lien priority, are hereby are relief from the automatic stay to permit Movant

to exercise its right to take any and all action necessary and appropriate to enforce Movant's

interest against the Collateral, including, but not limited to, the right to repossess and liquidate its

Collateral and applicable State law.




                                                   2
*4752011854135001*
Case 20-11272-t7 Doc 15 Filed 08/10/20 Entered 08/10/20 14:35:39 Page 2 of 4
       2.       The Trustee is deemed to have abandoned the Collateral from the estate pursuant

to 11 U.S.C. §554 as of the date of entry of this Order, and the Collateral therefore no longer is

property of the estate. As a result, Movant need not name Trustee as a defendant in any state

court action it may pursue to repossess and liquidate liens against the Collateral and need not

notify Trustee of any sale of the Collateral.

       3.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor after any repossession sale or other disposition of the Collateral. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a repossession sale

of the Collateral should it claim that Debtor owes any amount after the sale of the Collateral.

       4.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       5.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       6.       Movant is further granted relief from the stay to engage in reaffirmation

discussions or negotiations or other settlement discussions with Debtor and to enter into a loan

reaffirmation with Debtor(s).


                                   XXX END OF ORDER XXX
Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
Weinstein & Riley, P.S.
5801 Osuna Road NE, Suite A103
Albuquerque, NM 87109
Direct: 505-348-3075
Fax: 505-214-5116
Email: ElizabethF@w-legal.com
Attorney for Movant

                                                  3
*4752011854135001*
Case 20-11272-t7 Doc 15 Filed 08/10/20 Entered 08/10/20 14:35:39 Page 3 of 4
Copies to:
Deidra Carol Wilson
3900 Navajo Blvd
Pahrump, NV 89061
Debtor(s)

Brandon Charles Wilson
3900 Navajo Blvd
Pahrump, NV 89061
Co-Borrower

Mark Daniel John Regazzi
Mark D. Regazzi
2501 Yale Blvd. SE, Suite 203
Albuquerque, NM 87106
Attorney for Debtor

Yevette J. Gonzales
PO Box 1037
Placitas, NM 87043-1037
Trustee

U.S. Trustee
United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                     4
*4752011854135001*
Case 20-11272-t7 Doc 15 Filed 08/10/20 Entered 08/10/20 14:35:39 Page 4 of 4
